Exhibit 10.1
 
FIFTH AMENDMENT TO THE LOAN AGREEMENT
 
THIS Amendment to Loan Agreement made this 30th day of June, 2008, by and
between M-TRON INDUSTRIES, INC., a Delaware corporation (“M-TRON”), and PIEZO
TECHNOLOGY, INC., a Florida corporation (collectively, the “Borrowers”), and
FIRST NATIONAL BANK OF OMAHA (the “Bank”), a national banking association
established at Omaha, Nebraska.
 
WHEREAS, M-TRON has existing term loans with the Bank evidenced by term note
number 855891-1 with a due date of January 24, 2013, pursuant to an existing
additional loan agreement with the Bank, which shall remain in full force in
accordance with its terms; and
 
WHEREAS, M-TRON has an existing revolving line of credit with the Bank evidenced
by revolving note number 855893-1 with a due date of June 30, 2009 pursuant to
an existing additional loan agreement with the Bank, which shall be paid in full
from the proceeds of the Revolving Note; and
 
Whereas, the Borrowers have requested the Bank to lend to the Borrowers the sum
of $5,500,000 revolving line of credit (the “Revolving Loan”) and $1,310,280
term loan (“Term Loan”) (collectively referred to as the “Loans”); and
 
WHEREAS, the Bank is willing to provide such credit facilities to the Borrowers
upon the terms and conditions herein set forth.
 
WHEREAS, BANK and BORROWER executed a written Loan Agreement dated October 14,
2004 which was subsequently amended May 31, 2005, June 30, 2006, October 3,
2006, and June 30, 2007 (the Loan Agreement together with all amendments is
herein called the “AGREEMENT”); and
 
WHEREAS, the parties hereto desire to amend the AGREEMENT.
 
Now, therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWERS agree as follows:
 
1.           Terms which are typed herein as all capitalized words and are not
defined herein shall have the same meanings as when described in the AGREEMENT.
 
2.           Article I. Section 1.01.  Defined Terms “Revolving Loan Termination
Date” (a) and “Term Loan Termination Date” (b) of the AGREEMENT are hereby
amended to read, effective immediately:
 
(a)           June 30, 2009
 
(b)
January 24, 2013

 
3.           Article II Section 2.12, Repayment of Revolving Note is hereby
amended to read, effective immediately:
 

--------------------------------------------------------------------------------


 
The Revolving Note shall be due and payable on June 30, 2009.  Interest only
shall be payable monthly on the Revolving Note.  All outstanding principal and
interest shall be due and payable on June 30, 2009.
 
4.           Article VIII, Section 8.01 Minimum Working Capital is hereby
deleted from the AGREEMENT, effective immediately.
 
5.           Article VIII, Section 8.02 Minimum Tangible Net Worth is hereby
amended, effective immediately:
 
The Borrower will maintain at all times a tangible net worth of not less than
$7,000,000.00 measured quarterly.
 
6.           Article VIII, Section 8.03 Capital Expenditures is hereby deleted
from the AGREEMENT, effective immediately.
 
7.           Article VIII, Section 8.04 Current Ratio is hereby amended to read
effective immediately:
 
At all times after June 30, 2008, the Borrower will maintain a ratio of current
assets to current liabilities of not less than 1.5 to 1.0 measured quarterly.
 
8.           Article VIII, Section 8.05 is hereby amended to read effective
immediately:
 
The Borrower will maintain at all times a maximum Leverage Ratio of 2.75:1.00
measured quarterly.
 
9.           BORROWER certifies by its execution hereof that all of the
representations and warranties set forth in the AGREEMENT are true as of this
date, and that no EVENT OF DEFAULT under the AGREEMENT, and no event which, with
the giving of notice or passage of time or both, would become such an EVENT OF
DEFAULT, has occurred as of execution hereof, except as disclosed to BANK.  All
other terms and conditions of the AGREEMENT not affected or amended by this
AGREEMENT, are hereby ratified and confirmed.
 
10.           GUARANTOR acknowledges and consents to the foregoing amendment,
and agrees and confirms that his separate guarantee of BORROWER’s obligations to
BANK are, and continue to be, valid and binding obligations of GUARANTOR.
 
11.           Except as herein amended, the AGREEMENT continues to be the valid,
binding obligation of BORROWER.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
M-TRON INDUSTRIES, INC.
 
FIRST NATIONAL BANK OF OMAHA
           
By:
/s/ Robert Zylstra
 
By:
/s/ Justin Mahoney
         
Its:
President & CEO
 
Its:
Officer
           
By:
                 
Its:
       





PIEZO TECHNOLOGY, INC.
         
By:
/s/ Robert Zylstra
       
Its:
Chairman
         
By:
         
Its:
   





ACKNOWLEDGED BY GUARANTOR:
         
THE LGL GROUP, INC., fka LYNCH CORPORATION
           
By:
/s/ Robert Zylstra
           
Its:
President & CEO
               
By:
/s/ Harold Castle
           
Its:
CFO
   


